COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  MARY ISABEL RUIZ,                               §
                                                                 No. 08-19-00181-CR
                    Appellant,                    §
                                                                   Appeal from the
  v.                                              §
                                                              County Criminal Court #4
  THE STATE OF TEXAS,                             §
                                                               of El Paso County, Texas
                    Appellee.                     §
                                                                  (TC#20160C07963
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 30TH OF APRIL, 2021.


                                      JEFF ROSE, Former Chief Justice, Third Court of Appeals

Before Palafox, J., Alley, J., and Rose, Former C.J.
Rose, Former C.J. (Sitting by Assignment)